J. Minos Simon: Justice Black. Yes sir I'll reserve remainder of my time Your Honors for rebuttal unless the Court should have questions for me.
Bertrand De Blanc: May I proceed Your Honor? May it please the Court. Our position is that the question has become moot. Our position is first that the question has become moot because there is no controversy, that there is no adversity that the relief sought cannot be granted and second that the District Court did not err in denying the accused a preliminary examination and third that the vagrancy laws are not vague, does not penalize our status and that the vagrancy laws have generally been held to be constitution and fourth that no federal question was presented, because no writ of habeas corpus was properly presented to any court. Now Your Honors, I think that this case should be presented to Your Honors on the record and we should stick to the record and the record consists of an affidavit which was made against the accused charging him with vagrancy. That there was a warrant issued for his arrest, a valid warrant issued for his arrest, a valid affidavit made out charging him with vagrancy of crime in the State of Louisiana and that he was found near a structure without being able to account for his presence therein, that was a motion for a preliminary examination made on his behalf by counsel, that after that the state filed a bill of information against the accused based upon the affidavit and based on the same offence.
Speaker: (Inaudible)
Bertrand De Blanc: There is no evidence Your Honors that he was ever arrested. There is no evidence in the record as to what happened to the warrant, whether it was executed or not.
Speaker: (Inaudible)
Bertrand De Blanc: There is no record that he was ever in jail.
Speaker: (Inaudible)
Bertrand De Blanc: Yes he was, but that's --
Speaker: (Inaudible)
Bertrand De Blanc: Well Your Honor if I told you it would be yes hearsay. I saw him in jail later on when he asked me to go out and talk to him wanting to plead guilty.
Speaker: (Inaudible)
Bertrand De Blanc: Yes Your Honor he was, but there is evidence, and the record does not contain that fact, so I don't know how this Court is able to determine that he was arrested, because the record doesn't show that.
William O. Douglas: Do many people just report to jail, like the courtroom.
Bertrand De Blanc: No it doesn't show that he was in jail.
William O. Douglas: Mr. Lebank you saw him in jail, you said you saw him jail.
Bertrand De Blanc: Yes Your Honor.
William O. Douglas: So I ask you how do you think he had got there?
Bertrand De Blanc: Well, Your Honor I could talk off the record and tell you that he was properly arrested. Now there was a Bill of Information filed by the District Attorney charging him with the same offence in the same affidavit, what we do is we do not prosecute in the District Court on affidavits, we prosecute on Bills of Information which are based upon affidavits. We prosecute in city court on affidavits. Now there was a recall of the preliminary examination by the judge based upon the fact that the District Attorney had filed a Bill of Information. There was request for writs and a prayer for preliminary a examination and for habeas corpus. Now that's all the record and that is all there is to the record. Now the question is --
Arthur J. Goldberg: (Inaudible)
Bertrand De Blanc: Yes, Your Honor.
Arthur J. Goldberg: (Inaudible)
Bertrand De Blanc: I'm sorry Your Honor. Now he was --
Arthur J. Goldberg: (Inaudible)
Bertrand De Blanc: There is something in a record Your Honors show that he was in jail, that he was arrested. We --
Arthur J. Goldberg: (Inaudible)
Bertrand De Blanc: Yes Your Honor. Now he has prayed in his preliminary -- request for preliminary examination. He asked for a preliminary examination and he incidentally mentioned the word habeas corpus, but he never at any time asked for habeas corpus, there was never any petition on his part requesting habeas corpus. Habeas corpus has to be made in the name of the State of Louisiana and on the relation of the person in custody. The petition has to state by whom the accused is deprived of his liberty and that was no done. There was no affidavit attached attesting to the truth of the allegation and as a matter of act the accused in this case was actually asking for a preliminary examination. Now Your Honor we feel that that's the record and there is nothing that in that record which shows that the accused was in any way illegally deprived of his liberty. There is nothing in that record that shows that he was kept in jail incommunicado or that he was denied access to his attorney. The sheriff in that particular parish was reelected last week and he is an honorable man. He has -- he does not keep people incommunicado in his jail.
Speaker: (Inaudible)
Bertrand De Blanc: No sir.
Speaker: (Inaudible)
Bertrand De Blanc: Yes sir Your Honor he was in jail.
Speaker: (Inaudible)
Bertrand De Blanc: No sir he was not, not held incommunicado, I can tell you he was not and it's not in the record, that he was.
Speaker: How long was he in jail (Inaudible)
Bertrand De Blanc: He was in jail four months. Now he -- after he requested for -- he requested a preliminary examination our file of Bill of Information against him, my assistant Mr. Logan was the one who handled that at the time that the affidavit was filed or give him -- permit to file it, gave the deputy sheriff a permit to file the charge against the accused, but our file Bill of Information and was ready to try the case and he would have been tried in about three weeks, but he filed a petition for -- he filed for writs in the meantime and so that it took it of our hands.
Speaker: (Inaudible)
Bertrand De Blanc: No sir writs to the Supreme Court of Louisiana denying on the -- stating that the District Court had prevented him or denied him a preliminary examination.
Speaker: (Inaudible)
Bertrand De Blanc: In the Supreme Court of Louisiana he asked -- he mentioned a preliminary -- a writ of Habeas Corpus, but he did not state by whom the accused was being held or he did not serve the sheriff, if that was the one who he said was holding the accused.
Speaker: (Inaudible)
Bertrand De Blanc: He did not, (Inaudible) in other words his application for habeas corpus in the District Court was not properly made and his application for habeas corpus in the Supreme Court of Louisiana was not properly made as there was no showing that in the Supreme Court that he had a made a request on the district judges, all three district judges as required by law, and that hey were not -- they were absent, recused or were prevented from acting in this case. He did not present this case, a case of habeas corpus, before either the District Court or before the Louisiana Supreme Court and Your Honor he was -- on the 30th of May without any coercion whatsoever, you went to the city court and pleaded guilty to the crime charged.
Arthur J. Goldberg: (Inaudible)
Bertrand De Blanc: His counsel was not present at the time and he according to the affidavits stated that he had discharged his fine -- counsel and that he was no longer represented by a counsel and in my answer to his application here, I attached affidavits by the Assistant District Attorney showing that the docket books from the District Attorney's Office showed transfer to the District Court, that the accused stated in open court that he had discharged his counsel and wished to represent himself. As a matter of fact there is an affidavit by me, District Attorney which was attached to my answer, here in this Court on a motion to dismiss on the grounds that it was a moot question and wherein I stated that he -- the accused called me up and took from my office in the Court House up to the jail, on May the 3rd. And that I went to see him and that he asked -- I asked him what he wanted. He wanted to know when his case was coming up. I told him I simply wanted to know what he wanted to talk to me about, but insofar as this case was concerned he had a lawyer and all matters should be done through his lawyer. He said he had acquired a lawyer to simply get his wages from his employer. He said he felt that his sentence under the guilty plea would be less than the time he would get in jail. I told him that if he wanted to plead guilty, he would have to talk to his lawyer or he would have discharge his lawyer and make the plea himself as an affidavit which I filed in my answer. I also attached affidavits by Mr. William Logan who is the Assistant District Attorney.
Speaker: (Inaudible)
Bertrand De Blanc: They're in as part of the attached to my answer Your Honor in this Court.
Speaker: (Inaudible)
Bertrand De Blanc: I also attached several affidavits by Deputy Sheriff, who said what happened, that he tried to get his attorney on the phone, tell him that he wanted to plead guilty. There are several affidavits by the Deputy Sheriffs which were attached to the --my answer in this Court. Now Your Honors insofar as to -- as the point that I want to make that this is a moot question. I came across a case just before I left Louisiana Monday morning, and I would like to be able cite it, I have already given the case to Mr. Simon here and -- be permitted to file the supplemental brief. It's a case which came up in 1960 which I had I no notice off hand, which is right in point insofar as the dismissal is concerned. It's --
Speaker: (Inaudible)
Bertrand De Blanc: We didn't considered that part of the record Your Honor since that's the next 40 affidavit and we did not get a chance -- it was -- those facts were not -- aren't controverted.
Speaker: (Inaudible)
Bertrand De Blanc: I didn't put it in the record.
Speaker: (Inaudible)
Bertrand De Blanc: Do I have anything to say to you? No I don't agree with next 40 affidavit, because it would not -- that's fact was never established in any court of law. That fact was never established where that he was held incommunicado.
Speaker: (Inaudible)
Bertrand De Blanc: Yes Your Honor.
Speaker: (Inaudible)
Bertrand De Blanc: Well the State did not have a chance to establish the true facts in any proceeding and certainly he could have established those facts himself. The accused through counsel could have done so had he properly asked for a writ of habeas corpus and he would have been granted the writ of habeas corpus in a District Court and he would have been able to establish all of those facts, but he never did ask for a writ of habeas corpus, it was never presented to the District Court and at the time the District Court passed upon the motion for a preliminary examination, the judge in granting the preliminary examination at the very beginning, then recalled it after he had found out that the state has filed a Bill of Information. It was never urged upon the District Court that he should have a writ of habeas corpus for all these matters to be presented.
Speaker: (Inaudible)
Bertrand De Blanc: Your Honor I said that there was no application in the District Court and in the Supreme Court in order for him to succeed for a writ -- to obtain a writ of habeas corpus, he has to show that he has exhausted his remedies in a District Court by applying to three judges in that -- in the District Court, applying for writ of habeas corpus in the District Court and showing that they were not able to act upon that. He had not exhausted his remedies when he went to the Supreme Court of Louisiana.
Speaker: (Inaudible)
Bertrand De Blanc: Well it was not -- they did not state what --
John M. Harlan: They didn't state it?
Bertrand De Blanc: No sir. Yes Your Honor. That's -- I feel that's part of the reason not entirely.
Speaker: (Inaudible)
Bertrand De Blanc: The Louisiana statutes require under Article 144, it says that the writ of habeas corpus maybe issued by the Supreme Court or any justice thereof at the instance of the person in actual custody, in any case when the Court may have appellant jurisdiction by the District Court, at the instance of the person in actual custody in their respective districts, provided that neither the Supreme Court nor any justice thereof except in cases provided for in Article 96 and 116 shall issue said writ unless every District Judge of criminal jurisdiction in the district in which the relator is in custody be absent, recused or prevented from some cause from acting and unless such actions, recusation or disability is made to appear by oath of the relator or by other sufficient proof. Now Your Honor the case that I was going to cite if I may, and I've already given it to him this morning was Parker versus Ellis, which citation is 80 Supreme Court 909 decided in 1960 and this is a case which came out of Texas I believe. The accused had already served his sentence in the state penitentiary when the case came up before this Court, and was held by this Court, that this Court would not adjudicate a matter in which it's judgment cannot operate and as the only judicial relief provide for by the statue authorizing the issuance of the habeas corpus writ, is a discharge of the prisoner or his admission to bail and that issue has become moot. Now, we feel that this is the same situation. He voluntarily pleaded guilty to the charge which was filed against him. That was transferred from the District Court, the affidavit was transferred from the District Court to the City Court upon his request to plea guilty in the City Court.
Speaker: (Inaudible)
Bertrand De Blanc: Yes Your Honor. Now the Judge himself in an affidavit which was cited by Mr. Simon states that he himself told the Judge at that he was unrepresented by counsel. In the supplemental brief, counsel, Mr. Simon filed this affidavit by the presiding Judge as Appendix C wherein he said that the man appeared in Court and that he was asked whether he was represented by legal counsel and he said he was not represented by legal counsel, was appearing for himself.
Speaker: (Inaudible)
Bertrand De Blanc: That's right Your Honor. Now --
Speaker: (Inaudible)
Bertrand De Blanc: Well, its customary there for the Judge or the District Attorney to ask him the question and was asked in this particular case.
Speaker: (Inaudible)
Bertrand De Blanc: Well, Your Honor I would say that we probably would make a distinction between whether or not the man was charged with a felony or misdemeanor and that if he was charged with the misdemeanor, he came in and said he wanted to represent himself and that he had discharged to his attorney that we would not go ahead and call the attorney up to find out whether he was discharged, had been discharged or not, but I specifically told this man if he want to plead he had either fire his attorney or go out and plead himself.
Speaker: (Inaudible)
Bertrand De Blanc: No sir. Now I would like to say this, that this affidavit was transferred, this is the same affidavit, same original affidavit was transferred. We do it all the time because these two Courts have concurrent jurisdiction insofar as misdemeanors are concerned, it was transferred because we do it every week when somebody wants to plead guilty because we have Court there every week, in the City Court and we don't have Court, but once every six months in the District Court for misdemeanors --
Speaker: (Inaudible)
Bertrand De Blanc: It's about 55,000 and we've handled numerous cases there every Thursday, so this was transferred along with other cases which were transferred there but it's the same affidavit. Now, one in the District Court, the Bill of Information was based upon this same affidavit. So as I said we'd prosecute him on Bills of Information of District Court in affidavits of the City Court and in order to clear the record after he had pleaded guilty in City Court on a misdemeanor affidavit then and cross the case, dismiss the case in a District Court just for the record would be clear, so he is not charged with any offence either in the District Court or in the City Court.
Speaker: (Inaudible)
Bertrand De Blanc: Your Honor, the only remedy we would have had was that 10 days --
Speaker: (Inaudible)
Bertrand De Blanc: At the present his prescription has set in, prescription so far as an appeal is concerned or writs after the conviction, I don't know of any remedy now at the present time.
Speaker: (Inaudible)
Bertrand De Blanc: I don't know of any Your Honor, I might think about the time, I don't know of any off hand.
Speaker: (Inaudible)
Bertrand De Blanc: Well, you see in this particular case where the misdemeanor carries a penalty of less than six months not more than six months and less than $300 fine then there is no appeal you have to go up on writs. He would have had the right to go up on writs.
Speaker: (Inaudible)
Bertrand De Blanc: Well, as a matter of fact Your Honor that could very well be that his, that he could still be entitled to go up on writs in this particular case since the appeal, the time for appeal is ten days and it may very well be that, that it's not prescribed so far as writs I couldn't tell you I don't know I couldn't --
Speaker: (Inaudible)
Bertrand De Blanc: The appeal would not lie in this particular --
Speaker: (Inaudible)
Bertrand De Blanc: That's right Your Honor now --
Speaker: (Inaudible)
Bertrand De Blanc: No Your Honor, off hand it may very well be that he is would be still entitled to it. I can't think of any prescription on it.
Speaker: (Inaudible)
Bertrand De Blanc: I believe that under the writs of habeas corpus he could bring anything in or bring in any facts that were pertinent to any illegal incarceration.
Speaker: (Inaudible)
Bertrand De Blanc: Well, that is what I -- that is only bad part about habeas corpus he had not confined, he no longer confined and I don't know any other.
Speaker: (Inaudible)
Bertrand De Blanc: No Your Honor.
Speaker: (Inaudible)
Bertrand De Blanc: That's right. Now he has never --
Speaker: (Inaudible)
Earl Warren: You mind furnishing as the memorandum as to an answer to Justice Black's question please as to whether there is any remedy open to him in Louisiana at the present moment?
Bertrand De Blanc: I'll be very happy to do that Your Honor, I'll be very happy to do that.
Earl Warren: Thank you.
Hugo L. Black: Knowing that he is out of jail.
Bertrand De Blanc: Yes Your Honor and I will be able to cite the cases on moot point at the time is that right Your Honor.
Earl Warren: Yes.
Bertrand De Blanc: Now, Your Honors, coming to the question --
Earl Warren: (Inaudible)
Bertrand De Blanc: Thank you. Coming to the point the question of the vagrancy statute, incidentally I just wanted to stress the point that after the District Attorney files a Bill of Information that the accused is no longer entitled as a matter of right to a preliminary examination and that is reason why the Judge recalled his order for a preliminary examination and we do it all the time. The reason simply is that we don't want to try the case twice when the case is coming up in the near future. In this particular case the next couple of weeks we would have been fall, we would be having a misdemeanor week and then also in the view of the fact that we don't prosecute on affidavits that was the reason. Now, I have to go to the vagrancy statute, I have cited cases that show in that, that it's within the police power of the state to enact these vagrancy statutes and that they are passed to prevent crimes that may have flow from vagrancy ways of actions all their life that there is no cases which was cited by the appellant that vagrancy statute was unconstitutional. This one here, the part he is attacking of course is only that part of the statute which provides that no person may be found in here any structure, movable vessel or private grounds without being able to account for their lawful presence they are in, and of course this prevents people from, say lie and awake in a building or structure would be intended to commit a crime. The statutes have been held to be constitutional or valid exercise of police power of the states in the main because these statutes have been upheld as constitutional, as a matter of fact is one in this in the District of Columbia which is very similar to Louisiana's Statute.
Hugo L. Black: Has this Court may found statute that --
Bertrand De Blanc: This Court has not passed on that particular statute Your Honor. We submit the case unless there are any questions. Thank you, Honor.
Earl Warren: Mr. Simon.
J. Minos Simon: Mr. Chief Justice we likewise submit the case, I think it have been thoroughly discussed unless the Court should have questions to ask.
Earl Warren: Thank you.
J. Minos Simon: Thank you.
Earl Warren: Mr. Simon, regardless of the outcome of this case, on behalf of the Court time, I want to express our thanks to you for having carried the case in this indigent prisoner through all the Courts and to this Court. We are always comforted to know that lawyers are willing to do that and to give their time and energy to such causes. It is a public cause, thank you.
J. Minos Simon: Thank you sir, I feel it's nothing but our responsibility Your Honor.
Earl Warren: Thank you. Mr. De Blanc of course we thank you too for the earnest manner for which represented your county.